Appeal from a judgment of the Albany County Court, rendered September 10, 1976, convicting defendant upon his plea of guilty of the crime of reckless endangerment in the first degree and imposing an indeterminate sentence having a maximum of three years. On this appeal the principal contention of the defendant is that the sentence is excessive and we find no substantial merit to his remaining points. We have examined the colloquy at the time of the plea and sentencing which took place with the court, the attorney for the defendant and the defendant himself. While it appears that the charge to which he pleaded guilty concerned his wife, at the time of the sentencing the emphasis as to the seriousness of the crime concerned charges against peace officers which were not before the court. Additionally, we have examined the presentence report which was before the County Court at the time of sentencing which clearly shows defendant’s unblemished prior record and his outstanding war achievements. Under these circumstances we conclude that the sentence imposed by the County Court was harsh and unduly excessive and should be reduced to time already served and the defendant placed on probation for a period of five years in accordance with terms and conditions to be imposed by the County Court. Judgment modified, as a matter of discretion in the interests of justice, by reducing the sentence to the.time already served and placing defendant on probation for a period of five years in accordance with the terms and conditions to be imposed by the trial court; matter remitted for further proceedings not inconsistent herewith, and, as so modified, affirmed. Sweeney, J. P., Mahoney, Larkin, Mikoll and Herlihy, JJ., concur.